United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE ARMY, CIVILIAN
PERSONNEL OFFICE, Fort Jackson, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-954
Issued: November 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2012 appellant filed a timely appeal from an October 26, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation and denying waiver of recovery. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $42,864.92 because he received compensation from OWCP and benefits from the
Social Security Administration (SSA) from June 1, 2004 through April 9, 2011 without an
appropriate retirement benefit offset; (2) whether OWCP properly denied waiver of recovery of
the overpayment; and (3) whether OWCP properly determined that it would recover the
overpayment by deducting $250.00 from appellant’s continuing compensation.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 6, 1983 appellant, then a 44-year-old pipefitter, filed an occupational
disease claim alleging that he sustained chronic obstructive pulmonary disease causally related to
factors of his federal employment. OWCP accepted the claim for asbestosis, lung cancer, a
pulmonary embolism and colon cancer. Appellant retired from the employing establishment on
September 21, 1983 but returned to work on October 2, 1985.
He retired again on
January 31, 1996.
A January 31, 1996 notification of personnel action (SF-50) advised that appellant retired
effective that date with a retirement plan of Federal Insurance Contributions Act (FICA) and
partial Civil Service Retirement System (CSRS).2 It listed his retirement plan as Code C,
applicable to those under the CSRS offset retirement plan.
By decision dated January 31, 2001, OWCP granted appellant a schedule award for a 45
percent permanent impairment of the lungs. The period of the award ran from October 25, 2000
to July 4, 2003. On July 21, 2003 OWCP granted him a schedule award for a 47 percent loss of
use of the lower extremities. The period of the award ran from July 5, 2003 to February 6, 2006.
At the conclusion of the schedule award, OWCP paid appellant compensation for total disability.
By letter dated March 15, 2007, the employing establishment noted that appellant, now
68, was receiving retirement benefits from SSA. It related, “Since this claimant is a FERS
employee, his compensation payments must be now offset by any part of his SSA benefit that
was calculated by using his [f]ederal employment earnings.”
On August 28, 2007 the employing establishment informed appellant that his
compensation from OWCP must be offset for FERS’ portion of his retirement benefits from
SSA.3 In an October 1, 2007 response, appellant stated that he was receiving SSA benefits
calculated using his federal service earnings.
By letter dated July 10, 2009, OWCP requested that SSA complete a form showing
appellant’s SSA benefits with and without FERS and the effective date that his benefits began.
In a memorandum of telephone call dated September 9, 2009, OWCP advised the
employing establishment that appellant was under CSRS not FERS so his retirement was not
subject to offset.
On September 11, 2009 and March 2, 2011 OWCP again requested that SSA provide
information to determine whether appellant’s compensation should be offset for FERS.

2

FICA is a payroll tax withheld from an employee’s pay to fund social security and Medicare.

3

On June 4, 2008 the employing establishment again asked OWCP to offset appellant’s compensation for his
FERS retirement benefits from SSA. On April 3, 2009 the employing establishment telephoned OWCP to inquire
whether his compensation was being offset.

2

In a worksheet completed March 24, 2011, SSA advised OWCP that appellant’s SSA rate
with FERS was $558.00 beginning June 2004 and without FERS was $92.40. It further provided
his applicable rates from June 2004 until December 2010 with and without FERS.
On June 7, 2011 OWCP notified appellant that his compensation must be offset by a
portion of SSA benefits attributable to FERS. By letter dated June 24, 2011, appellant related
that he was not under FERS but instead under a CSRS offset retirement plan. He maintained that
he never received SSA benefits as part of FERS.
By letter dated September 15, 2011, OWCP notified appellant of its preliminary
determination that he received a $42,864.92 overpayment of compensation because he received
retirement benefits from SSA and FECA benefits without FERS’ offset. It calculated the
overpayment by adding together the amount that it should have offset from his compensation
payments for the period June 1, 2004 through April 9, 2011. OWCP further advised appellant of
its preliminary determination that he was not at fault in the creation of the overpayment. It
requested that he complete the enclosed overpayment recovery questionnaire and submit
supporting financial documents in support of any request for waiver. Additionally, OWCP
notified appellant that, within 30 days of the date of the letter, he could request a telephone
conference, a final decision based on the written evidence or a prerecoupment hearing.
On October 10, 2011 appellant requested a decision based on the written evidence. He
asserted that the overpayment was not his fault and requested waiver of recovery of the
overpayment. Appellant provided his monthly income as $5,252.00 and his monthly expenses as
$5,138.31.
By decision dated October 26, 2011, OWCP found that appellant received an
overpayment of $42,864.92 because he received benefits from SSA and OWCP without FERS’
offset from June 1, 2004 through April 9, 2011. It further found that he was without fault in
creating the overpayment but was not entitled to waiver of recovery of the overpayment as his
income exceeded his expenses by $113.69 per month. OWCP determined that it would recover
the overpayment by deducting $250.00 from appellant’s continuing compensation benefits.
On appeal appellant contends that he was hired before FERS began and did not elect
FERS. He did receive SSA. Appellant maintains that he was without fault. He relates that his
expenses had changed and that repaying the overpayment constituted a hardship.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA4 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5 Section 8129(a) of FECA provides that, in pertinent part, when an overpayment has been
made to an individual under this subchapter because of an error of fact or law, adjustment shall

4

5 U.S.C. § 8101 et seq.

5

Id. at § 8102.

3

be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which an individual is entitled.6
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee received SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits attributable to his or her federal service.7
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply. In disability cases, FECA benefits will be reduced by
the SSA benefits paid on the basis of age and attributable to the employee’s federal service.8
Section 8116(d)(2) provides that the receipt of SSA benefits “does not affect the right of
the employee to compensation for scheduled disabilities specified by section 8107(c) of this
title.”9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained asbestosis, lung cancer, a pulmonary embolism
and colon cancer due to factors of his federal employment. Appellant retired from work on
September 21, 1983 but was rehired on October 2, 1985. He again retired on January 31, 1996.
Appellant’s SF-50 indicated that his retirement plan was a combination of FICA and partial
CSRS. The form designated appellant’s retirement as Code C, applicable to those under the
CSRS offset retirement plan.
OWCP determined that appellant received an overpayment of compensation from June 1,
2004 through April 9, 2011 because he received compensation from OWCP and SSA benefits
without an appropriate offset. The offset provision of section 8116(d)(2) applies to SSA benefits
that are attributable to federal service. Appellant paid social security and Medicare taxes (FICA)
as a federal civilian employee under the CSRS Interim/Offset system, a precursor to FERS that
required contributions to both CSRS and for social security. It generally applied to certain new
hires or former CSRS-covered employees who had been separated from service for at least one
year and rehired after December 31, 1983.10 Appellant received age-based SSA benefits after
retirement as a result of his contributions to SSA under the CSRS interim system. As he
received SSA benefits based in part of his federal service concurrently with disability
compensation from OWCP without an appropriate offset, he received an overpayment of
compensation.
6

Id. at § 8129(a).

7

Id. at § 8116(d); see also Janet K. George (Angelos George), 54 ECAB 201 (2002).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(3) (January 1997);
Chapter 2.1000.11(a)(b) (February 1995).
9

5 U.S.C. § 8116(d)(2).

10

See A.P., Docket No. 12-122 (issued May 7, 2012).

4

The Board finds, however, that the case is not in posture for decision regarding the
amount or period of the overpayment. SSA provided OWCP with information regarding
appellant’s rate of SSA benefits beginning June 2004 both with and without FERS. As
discussed, however, he was not covered by FERS but was instead under the CSRS offset
retirement plan. It is not clear from the record whether the rates under the CSRS offset plan are
the same as the rates in FERS’ plan. On remand, OWCP should obtain additional information
from SSA and the Office of Personnel Management (OPM) regarding appellant’s retirement
system and his SSA rate with and without any offset required based on his federal civilian
service.
Additionally, OWCP found that appellant received an overpayment of compensation
from June 1, 2004 through April 9, 2011. However, it paid him schedule award compensation
from July 5, 2003 to February 6, 2006. Section 8116(d)(2) of FECA provides that an employee
can receive SSA benefits and a schedule award under section 8107(c). OWCP’s procedures also
provide that SSA benefits can be paid concurrently with FECA benefits except that, in cases of
disability, “FECA benefits will be reduced by the Social Security Act benefits paid on the basis
of age and attributable to the employee’s federal service.”11 Appellant was receiving
compensation for a schedule award rather than disability compensation until February 6, 2006,
and thus OWCP erred in finding that he received an overpayment of compensation prior to that
date. Accordingly, the Board will remand the case for OWCP to recalculate the period and
amount of the overpayment.12
CONCLUSION
The Board finds that appellant received an overpayment of compensation for which he
was without fault but that the case is not in posture for decision regarding the period or amount
of the overpayment.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4e (January 1997).

12

In view of the Board’s finding regarding the period and amount of the overpayment, it is premature to address
the issues of waiver and recovery.

5

ORDER
IT IS HEREBY ORDERED THAT the October 26, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part; the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: November 26, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

